Citation Nr: 0121761	
Decision Date: 08/28/01    Archive Date: 09/04/01	

DOCKET NO.  01-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant's discharge from service was under 
conditions other than dishonorable for Department of Veterans 
Affairs (VA) benefits, other than for health care benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



REMAND

The appellant served on active duty from March 1970 to 
October 1981.  He had two periods of service.  The DD 214 for 
his second period shows that he was credited with one year, 
eight months and 12 days of service between January 22, 1971 
and October 20, 1981 and that he received a discharge under 
other than honorable conditions.  

The current claims file contains claims for pension from the 
appellant dated in 1980 and 1982.  These claims contain the 
appellant's Social security number and his service dates, but 
a different claims number.  The claims file also contains 
information that in 1982 the appellant's claims file may have 
been confused with the claims file of another veteran with 
the same name.  The present file does not reflect any 
disposition of the appellant's claims for pension.  

In 1998, the appellant submitted a claim for Department of 
Veterans Affairs (VA) compensation or pension benefits.  A VA 
examiner in August 1998 stated that the wrong claims file had 
been sent for review prior to an examination of the veteran.  
The examiner noted that the claims file that was sent 
contained information about another veteran with the same 
name as the appellant.  A notation from a service 
representative in 1999 indicates that there may be 2 claims 
files for the present appellant.  

The Board believes that the RO should search for and 
determine whether the appellant has 2 claims files.  If there 
is another file for the veteran, it should be obtained and 
consolidated with the file which has been furnished.  The RO 
should also obtain the claims file for the other veteran with 
the same name as the appellant, and associate it with the 
appellant's claims file for review in conjunction with the 
present appeal.  The other veteran's claims file should be 
carefully checked to determine if it contains any evidence or 
information about the appellant, and/or about any disposition 
of the appellant's claims in 1980 and 1982.  The RO should 
determine, what, if any, disposition was made of the 
appellant's 1980 and 1982 claims for pension.  If such claims 
were adjudicated based on the character of the appellant's 
discharge from service, the current appeal should be 
adjudicated with such determination in mind (possibly based 
on whether new and material evidence has been submitted).  

The service records indicate that the appellant was 
discharged on January 21, 1971 for the sole purpose of 
reenlistment for a term of 3 years.  The service records show 
that the appellant was absent without leave from September 7, 
1970, to September 10, 1970, receiving an Article 15 
punishment.  He was also absent without leave from July 16, 
1972, to July 25, 1972, and from August 1972 to August 1981.  
In 1981, upon his return to military authority, he was 
granted an administrative discharge due to conduct triable by 
court-martial, which was characterized as under other than 
honorable conditions.

The regional office (RO) found that the appellant had entered 
service in March 1970, that he served in Vietnam from 
November 1970 to November 1971, and that he received the 
Combat Infantry Badge. 

The RO determined that the appellant was not entitled to VA 
benefits because his discharge under dishonorable conditions 
controlled his entire period of service.  The RO assumed that 
the appellant's initial enlistment was for a period of three 
years in the absence of evidence to the contrary.  The RO 
determined that when he re-enlisted in January 1971 he was 
not entitled to an unconditional discharge, and that the 
entire period of service constituted one period of service.  
The RO held that there was no period of active service which 
was terminated under honorable conditions.  

A review of the current service records indicates that, in 
1981, upon his return to military authority, the appellant 
stated that he joined the Army because he was drafted.  On a 
VA examination in August 1998, the appellant also mentioned 
that he was drafted.  

The present record does not contain any certification by the 
service department, or any service record, certifying whether 
the appellant was drafted or enlisted when he entered service 
in March 1970.  If the appellant was drafted in March 1970, 
he would have had an initial two-year commitment for service.  
Thus, he might be entitled to have a period of service from 
March 1970 to March 1972 characterized as a separate period 
of service under the provisions of 38 C.F.R. § 3.13(c) 
(2000).  He might possibly be eligible for a discharge under 
honorable conditions for this period of service.  

Presently, the claims file does not contain all of the 
appellant's service administrative records, including records 
relating to the initial term of service, and all disciplinary 
and periodic evaluation records.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amends the 
law relating to the duty to assist.  There is now an expanded 
duty to assist the claimant, including searching for and 
obtaining records, notifying the claimant of any attempt to 
obtain records, and the need to inform the claimant, what, if 
any further evidence not previously provided, is necessary to 
substantiate a claim.  The law applies to all claims pending 
on the date of enactment.  In this case, the Board finds that 
the expanded duty to assist applies, and that such law is 
beneficial to the appellant.  The VCAA would seem to indicate 
that a remand is needed in this case, as there is a need to 
search for additional records which may be beneficial to the 
appellant. 

Finally, the RO certified this case for appeal in July 2001.  
In August 2001, the appellant requested a "hearing before a 
VARO hearing officer by teleconferencing."  He stated that 
he was unable to travel to Chicago or Indianapolis because of 
his financial condition.  He requested a hearing by 
teleconferencing from the Illiana Veterans Health Care 
facility in Danville, Illinois to the Chicago, Illinois RO.  

38 C.F.R. § 3.103(a) (2000) provides that every claimant has 
the right to a hearing at any time, subject to the 
limitations described in 38 C.F.R. § 20.1304 (2000), 
submissions of evidence and requests for hearings in claims 
which have been certified to the Board for appellate review.  
38 C.F.R. § 3.103 further provides that the Department of 
Veterans Affairs (VA) will provide a place for the hearing at 
the RO, or subject to the available resources and solely at 
the option of the VA, at any other VA facility or federal 
building at which suitable hearing facilities are available.  
Pursuant to 38 C.F.R. § 20.1304, an appellant will be granted 
a period of 90 days from the mailing to them of notice that a 
case has been certified for appeal to the Board to request a 
hearing.  

In this case, the appellant has requested a teleconference 
hearing from the Illiana Veterans Health Care facility in 
Danville, Illinois to the RO in Chicago, Illinois.  He has 
stated that he is unable to travel to Chicago or Indianapolis 
because of his financial situation.  The veteran has not 
requested a de novo review under 38 C.F.R. § 3.2600.  Because 
of the circumstances in this case, the dictates of 38 C.F.R. 
§ 3.103(a), and the fact that the case is being remanded for 
other development, the Board is willing, in its discretion, 
to afford the appellant an opportunity for a hearing before a 
hearing officer at the RO in lieu of a Board hearing.  Thus, 
assuming that the appellant's request is technically feasible 
and such hearings are being conducted, the RO should make 
arrangements for the appellant to testify at a hearing at the 
Illiana Veterans Health Care facility in Danville, Illinois 
by teleconferencing with the RO in Chicago, Illinois or other 
available RO.  If not feasible, the RO should inform the 
appellant of other available options.  

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should request that the 
service department certify the nature, 
character and duration of the appellant's 
period of service which began in March 
1970.  The service department should 
certify whether the appellant enlisted or 
was drafted in March 1970, and the 
duration of his commitment.  The service 
department should be requested to certify 
whether the appellant was eligible for an 
unconditional discharge under honorable 
conditions at any time during his entire 
period of service.  (See 38 C.F.R. 
§ 3.13(c)).

2.  The RO should request that the 
service department provide all of the 
appellant's service administrative 
records.  Such records should be 
incorporated with the present claims 
file.  Specifically, records relating to 
the appellant's initial term of service, 
should be sought.  The RO should obtain 
all disciplinary records and all periodic 
evaluations for the period from March 
1970 through August 1972.  

3.  The RO should determine whether the 
appellant has 2 claims files.  If there 
are 2 such files, the additional claims 
file should be associated with the 
current file for review on appeal.  The 
RO should also obtain the claims file for 
the other veteran with the same name as 
the appellant's, and associate that file 
with the appellant's claims file for the 
present appeal.  The other veteran's 
claims file should be reviewed to 
determine if it contains any evidence or 
information about the appellant, and/or 
the disposition of the appellant's claims 
in 1980 and 1982.  The RO should 
determine, what, if any, disposition was 
made of the appellant's 1980 and 1982 
claims for pension.  If they were 
adjudicated based on the character of the 
appellant's discharge from service, the 
current appeal should be adjudicated with 
such determination in mind (possibly 
based on whether new and material 
evidence has been submitted).

4.  If the appellant's request is 
technically feasible and such hearings 
are being conducted, the RO should make 
arrangements for the appellant to testify 
at the Illiana Veterans Health Care 
facility in Danville, Illinois for a 
hearing through teleconferencing with a 
hearing officer at the RO in Chicago, 
Illinois or other available RO.  If not 
feasible, the RO should inform the 
appellant about his other available 
options.

5.  The RO should then review the 
appellant's claim concerning the 
character of his discharge from service, 
including whether he was, at any time, 
eligible for a discharge from service 
under honorable conditions.  See, 
specifically, 38 C.F.R. § 3.13(c).  If 
this further review results in a 
continuation of the denial of the 
appellant's claim, the claim should be 
processed in accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case.  

No action is required of the appellant unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




